        Case 1:19-cv-08614-PAE-BCM Document 30 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    6/22/20
 KIRAN VUPPALA,
                                                       19-CV-8614 (PAE) (BCM)
                Plaintiff,
                                                       ORDER
 -against-
 SABHARWAL HOSPITALITY GROUP LLC,
 et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons discussed during today's telephonic status conference, Judge Moses will

conduct a further status conference on July 14, 2020 at 10:00 a.m. At that time, the parties shall

call (888) 557-8511 and enter access code 7746387. No later than July 10, 2020, the parties shall

jointly submit a letter updating the Court on the progress of discovery and settlement efforts to

date.

Dated: New York, New York                    SO ORDERED.
       June 22, 2020


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
